

Exhibit 10.3


PLEDGE AND SECURITY AGREEMENT
THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is made as of October 19, 2017, by CWI 2 OP, LP, a Delaware
limited partnership, having an address at 50 Rockefeller Plaza, 2nd Floor, New
York, NY 10020 (“Pledgor”) for the benefit of W. P. CAREY INC., a Maryland
corporation having an address of 50 Rockefeller Plaza, 2nd Floor, New York, NY
10020 (together with its successors and assigns, collectively, “Lender”).
RECITALS
A.Pledgor and Lender have entered into a Loan Agreement of even date herewith
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”).
B.Under the provisions of the Loan Agreement, Lender agreed, subject to the
terms and conditions contained therein, to make a loan (“Loan”) to Pledgor in
the principal amount of up to Twenty Five Million and 00/100 Dollars
($25,000,000.00), which Loan is evidenced by that certain Promissory Note of
even date herewith made by Pledgor to the order of Lender in the original
principal amount of up to Twenty Five Million and 00/100 Dollars
($25,000,000.00) (said note, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Note”).
C.Pledgor is the owner of (i) 100% of the Equity Interest in CWI Santa Barbara
Mezz GP, LLC and (ii) 99.9% of the Equity Interest in CWI Santa Barbara Mezz, LP
(each, a Subsidiary”).
D.Concurrently with the execution and delivery of the Loan Agreement, Carey
Watermark Investors 2 Inc., a Maryland corporation (the "Guarantor") executed
and delivered to Lender that certain Payment Guaranty in favor of Lender dated
as of the date hereof (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Guaranty”) .
E.As a condition precedent to Lender’s making the Loan, Lender has required that
Pledgor execute and deliver this Agreement to Lender.
NOW, THEREFORE, for Ten Dollars ($10.00) and in consideration of the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which being hereby acknowledged,
Pledgor agrees with Lender as follows:
AGREEMENT
1.Defined Terms. Unless otherwise provided herein, all capitalized terms used
but not defined in this Agreement shall have the respective meanings ascribed
thereto in the Loan Agreement and, for the purposes of this Agreement, the
following capitalized terms shall have the following meanings:
(a)    “Article 8 Matter” shall mean any action, decision, determination or
election by Pledgor or its member(s) that its membership interests or other
equity interests, or any of them,


803735089

--------------------------------------------------------------------------------




be, or cease to be, a “security” as defined in and governed by Article 8 of the
Uniform Commercial Code, and all other matters related to any such action,
decision, determination or election.
(b)    "Bankruptcy Law" shall mean the United States Bankruptcy Code, as
amended, or any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution, liquidation, appointment of any receiver, liquidator, trustee or
similar official, or any similar relief or remedy, any corresponding applicable
law of any State, or any succeeding applicable law, and the rules and
regulations promulgated thereunder; in each case as the same may have been and
hereafter may be adopted, supplemented, modified, amended, restated or replaced
from time to time.
(c)    “Bankruptcy Proceeding” shall mean the filing or submission of any
petition, answer, pleading or other document for relief, bankruptcy, insolvency,
receivership or other remedy, or the existence of any case, action, suit, or
proceeding, whether voluntary or involuntary, under any Bankruptcy Law.
(d)    “Collateral” shall have the meaning ascribed thereto in Section 2 hereof.
(e)    "Credit Action" shall mean any action or inaction by Lender or any other
Person acting on behalf or for the benefit of Lender that is authorized,
contemplated, permitted, waived or otherwise provided for or not restricted
under this Agreement, any other Loan Document or applicable law or anything
incidental thereto, including (without limitation) any exercise or enforcement
of any Credit Right by Lender.
(f)    "Credit Assurance" shall have the meaning assigned to it in Section 17
hereof.
(g)    "Credit Attribute" of a referenced Person shall mean any of the following
at the referenced or applicable time: (a) any of its accounts, assets, business,
cash flow, credit, expenses, income, liabilities, operations, properties,
prospects, reputation, strategies, taxation or financial or other condition; (b)
any Collateral pledged by or other asset or property of the referenced Person
(whether personality or realty, and whether tangible or intangible), whether
with respect to its existence, condition, title, value, condition, use,
operation, maintenance or regulation or otherwise; or (c) the willingness,
ability or likelihood of the referenced Person to perform any of its obligations
under any Loan Document, under any other material contract or under applicable
law.
(h)    "Credit Event" shall have the meaning assigned to it in Section 19
hereof.
(i)    "Credit Obligations" shall mean any and all of the following: any and all
Pledgor’s Obligations; any and all Guarantor's Obligations; and any and all
other Surety's Obligations.
(j)    "Credit Party" shall mean any of the following: Pledgor; Guarantor; or
any other Surety.
(k)    "Credit Repayment" shall mean all of the following shall have occurred:
(a) all of the outstanding monetary Credit Obligations (whether as to principal,
interest, expenses or


2



--------------------------------------------------------------------------------




otherwise) have been paid in full in cash or other immediately available funds;
(b) all commitments and lines of credit (if any) to provide additional funds
related thereto have been terminated; and (c) with respect to any contingent
indemnification, reimbursement, defense or similar obligation that by its
express terms extends beyond such payment and termination, the cash
collateralization (on terms reasonably acceptable to each affected Lender) of
each such continuing contingent obligation to the extent any claim thereunder
has been asserted by any Lender.
(l)    “Equity Interest” means: (a) if a Person is a corporation, its capital
stock; (b) if a Person is a limited liability company, its membership interests;
or (c) if a Person is a partnership, its partnership interests.
(m)    "Guarantor's Obligations" shall mean any and all (i) Guaranteed
Obligations under (and as defined in) the Guaranty, and (ii) other amounts to be
paid and all other obligations to be performed or otherwise satisfied by
Guarantor under the Guaranty or any other Loan Document (whether individually,
jointly, severally or otherwise).
(n)    "Pledgor’s Obligations" shall mean the payment and performance of all
obligations of Pledgor under the Loan Documents, including, without limitation,
payment of the Indebtedness.
(o)    “Pledged Interests” shall have the meaning ascribed thereto in Section 2
hereof.
(p)    "Post-Petition Amounts" shall mean any and all advances outstanding and
interest and other amounts accrued, accruing or otherwise arising or applicable
under any Loan Document during the pendency of any Bankruptcy Proceeding,
irrespective of whether or to what extent such interest, fees and other amounts
accrue or are allowed or allowable as claims in any such proceeding.
(q)    "Proceeds" shall mean any and all proceeds (as defined in the UCC) and
other awards, cash, collections, coupons, deposits, dividends, distributions,
fees, funds, insurance proceeds, interest, original issue discount, payments,
premiums, realizations, receipts, refunds, reimbursements, rent, repayments,
returns of equity or principal, and similar amounts of every kind and nature.
(r)    “Relevant Documents” shall mean the limited liability company operating
agreement or the limited partnership company agreement, as applicable, of each
Subsidiary and all other organizational documents of such entities, and any
other document evidencing or governing any of the Collateral, as any of them may
hereafter be amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance with this Agreement.
(s)    "Subordinated Right" and "Subordinated Rights" shall respectively mean
any and all: (a) advances, loans and other indebtedness and other similar or
related amounts (including interest and fees) directly or indirectly owed to
Pledgor by any Subsidiary (whether individually, jointly, severally or
otherwise) ("Intercompany Debt"); (b) subrogation, contribution, reimbursement,
restitution, recoupment, counterclaim and other similar or related rights


3



--------------------------------------------------------------------------------




("Subrogation Rights") of Pledgor against or in respect of (i) any Subsidiary or
any Surety, or (ii) any of their respective assets and properties, whether
resulting from any payment made by Pledgor or otherwise; and (c) any security
interest, lien, encumbrance or other adverse claim or guaranty, pledge, mortgage
or other credit support securing or otherwise supporting, or any right, power,
privilege, remedy, entitlement, preference, support or interest of Pledgor
authorized, contemplated, permitted or provided for under any agreement or
applicable law or incidental thereto respecting, any such Intercompany Debt or
Subrogation Rights; in each case whether now or hereafter existing, acquired or
created.
(t)    “Subsidiary” shall have the meaning set forth in the introductory
paragraph of this Agreement.
(u)    "Surety" and "Sureties" shall respectively mean any one or more of: (i)
Guarantor; (ii) Pledgor; and (iii) any other co-obligor, indemnitor, guarantor,
pledgor or surety of, or any other Person providing any guaranty, pledge,
mortgage or other credit support for, any of Pledgor’s Obligations or any
Surety's Obligations; in each case whether or not disclosed to Pledgor or any
other Surety.
(v)    "Surety's Obligations" shall mean any and all of: (i) Guarantor's
Obligations; (ii) Pledgor’s Obligations; and (iii) and the other guaranty,
pledge, mortgage or other credit support or supporting obligations from any
other Surety under any Loan Document; in each case whether or not disclosed to
Pledgor or any other Surety.
(w)    “Uniform Commercial Code”, “UCC” or “Code” shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York time;
provided that all references herein to specific Sections or subsections of the
UCC are references to such Sections or subsections, as the case may be, of the
Uniform Commercial Code as in effect in the State of New York on the date
hereof.
2.    Pledge and Delivery of Collateral.
(a)The Pledge. As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Pledgor’s
Obligations, Pledgor hereby absolutely, unconditionally and irrevocably pledges,
assigns, conveys, transfers and delivers to Lender, and grants to Lender, a
continuing lien on and security interest in and to the each of the assets and
properties listed in this Section 2(a), and all of Pledgor’s right, title and
interest therein, in each case whether now or hereafter existing, acquired,
created and wherever located coming into existence (all being collectively
referred to herein as “Collateral”):
(i)
all of Pledgor’s Equity Interests in each Subsidiary, together with the
certificates evidencing the same (the “Pledged Interests”), and all of the
Subordinated Rights;

(ii)
all ownership interests, membership interests, partnership interests, shares,
securities, moneys, instruments or property representing a dividend, a
distribution or return of capital upon or in respect of the Pledged Interests or
Subordinated Rights, or otherwise received in exchange therefor, and any
warrants, rights, options, or



4



--------------------------------------------------------------------------------




other investment property (as defined in the UCC) or financial asset (as defined
in the UCC) issued to the holders of, under or otherwise in respect of, any of
the Pledged Interests or Subordinated Rights;
(iii)
all rights, powers, privileges, remedies, interests and security entitlements of
Pledgor under the Relevant Documents or any other agreement or instrument
relating to any of the Pledged Interests or Subordinated Rights, including,
without limitation, (i) all rights of Pledgor to receive moneys or distributions
under or with respect to any of the Pledged Interests or Subordinated Rights due
and to become due under or pursuant to the Relevant Documents, (ii) all rights
of Pledgor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to any of the Pledged Interests or Subordinated Rights, (iii) all
claims of Pledgor for damages arising out of or for breach of or default under a
Relevant Document, and (iv) any right of Pledgor to perform thereunder and to
compel performance and otherwise exercise all rights and remedies thereunder;

(iv)
any accounts, as-extracted collateral, chattel paper, commercial tort claims,
consumer goods, deposit accounts, documents and trust receipts (and the goods
covered thereby, wherever located), equipment, financial assets, fixtures,
general intangibles, goods, instruments, inventory, investment properties,
letter-of-credit rights, letters-of-credit, money, payment intangibles,
proceeds, products, securities, securities accounts, security entitlements and
software (as each such term is defined in the UCC), or any other contract right,
indemnity, warranty, casualty or other insurance policy or right, or litigation
claim or right, to the extent arising from or related to any asset, property,
right, power, privilege, remedy, interest or entitlement listed in clause (i),
(ii) or (iii) of this Section 2(a); and

(v)
any and all products of, proceeds from and other collections, payments and other
distributions and realizations respecting any asset, property, right, power,
privilege, remedy, interest or entitlement described in clauses (i) through (iv)
of this Section 2(a) and, any and all books, correspondence, credit files,
records, invoices and other papers and documents evidencing, governing or
related to any such asset, property, right, power, privilege, remedy, interest
or entitlement;

in each case whether such item or any right, title or interest therein is owned
beneficially or of record and individually, jointly or otherwise, and together
with any and all other claims, entitlements, rights, powers, privileges,
remedies and interests of Pledgor with respect thereto, any and all supporting
obligations therefore, and any and all replacements and substitutions therefore
and extensions and modifications thereof and any and all renewals,
substitutions, modifications and extensions of any and all of the items listed
in this Section 2(a).
(b)    Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of Lender pursuant hereto and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer
endorsed by Pledgor in blank, or assignments in blank, all in form and substance
satisfactory to Lender. Upon the occurrence and during the continuance of an
Event of


5



--------------------------------------------------------------------------------




Default, Lender shall have the right, at any time, in its discretion, to
transfer to or to register in the name of Lender or its nominee any or all of
the Collateral to the greatest extent permitted by applicable law. Concurrently
with the execution and delivery of this Agreement, Pledgor is delivering to
Lender an Assignment of Interest in blank, for the Pledged Interests,
transferring all of the Pledged Interests in blank, duly executed by Pledgor and
undated. Lender shall have the right, at any time in its discretion upon the
occurrence and during the continuance of an Event of Default and without notice
to Pledgor, to transfer to, and to designate on the Assignment of Interest, any
Person to whom the Pledged Interests are sold in accordance with the provisions
hereof.
(c)    Obligations Unconditional. The obligations of Pledgor hereunder are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of Guaranty, the Loan Agreement, the Note, any
other Loan Documents, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any guarantee of or
security for any of the Pledgor’s Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or Pledgor, it being the intent of this Section 2(d) that the obligations
of Pledgor hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of Pledgor hereunder:
(i)
at any time or from time to time, without notice to Pledgor, the time for any
performance of or compliance with any of the Pledgor’s Obligations shall be
extended, or such performance or compliance shall be waived;

(ii)
any of the acts mentioned in any of the provisions of the Guaranty, the Loan
Agreement, the Note, or any other Loan Documents, or any other agreement or
instrument referred to herein or therein shall be done or omitted;

(iii)
the maturity of any of the Pledgor’s Obligations shall be accelerated, or any of
the Pledgor’s Obligations shall be modified, supplemented or amended in any
respect, or any right under the Guaranty, the Loan Agreement, the Note, or any
other Loan Documents, or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Pledgor’s
Obligations or any security or collateral therefor shall be terminated, released
or exchanged in whole or in part or otherwise dealt with; or

(iv)
any lien or security interest granted to, or in favor of Lender as security for
any of the Pledgor’s Obligations shall fail to be perfected or shall be
released.

3.    Reinstatement. The obligations of Pledgor under this Agreement shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Pledgor in respect of the Pledgor’s Obligations is rescinded or
must be otherwise restored by any holder of any of the Pledgor’s Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise and Pledgor agrees that it will indemnify Lender on demand for all
reasonable out of pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Lender in connection with such
rescission or restoration.


6



--------------------------------------------------------------------------------




4.    Representations and Warranties of Pledgor. Pledgor represents and warrants
to Lender that:
(a)    Existence. (i) it is a limited partnership duly formed and validly
existing under the laws of Delaware; (ii) has all requisite power, and has all
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and carry on its business as now being or as proposed to be
conducted; and (iii) is qualified to do business in New York State and in all
other jurisdictions in which the nature of the business conducted by it makes
such qualification necessary.
(b)    Litigation. To Pledgor’s knowledge, there are no legal or arbitral
proceedings or any proceedings by or before any Governmental Authority or
agency, now pending or (to the knowledge of Pledgor) threatened (i) against
Pledgor or (ii) against the Collateral.
(c)    No Breach. None of the execution and delivery of this Pledge or any other
Loan Document to which Pledgor is a party, the consummation of the transactions
herein or therein contemplated and compliance with the terms and provisions
hereof or thereof will conflict with or result in a breach of, or require any
consent (except such consents as have been obtained) under the organizational
documents of .
(d)    Necessary Action. Pledgor has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement; the
execution, delivery and performance by Pledgor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Pledgor and constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity.
(e)    Approvals. No authorizations, approvals and consents of, and no filings
and registrations with, any governmental or regulatory authority or agency are
necessary for (i) the execution, delivery or performance by Pledgor of this
Agreement or for the validity or enforceability thereof, (ii) the grant by
Pledgor of the assignments and security interests granted hereby, or the pledge
by Pledgor of the Collateral pursuant hereto, (iii) the perfection or
maintenance of the pledge, assignment and security interest created hereby
(including the first priority nature of such pledge, assignment and security
interest) except for the filing of financing statements under the Uniform
Commercial Code or (iv) the exercise by Lender of all rights and remedies in
respect of the Collateral pursuant to this Agreement.
(f)    Ownership. Pledgor has good and indefeasible title to, the Collateral
free and clear of all pledges, liens, mortgages, hypothecations, security
interests, charges, options or other encumbrances whatsoever, except for the
Permitted Encumbrances and the lien and security interest created by this
Agreement and the other Loan Documents. The Collateral is not and will not be
subject to any contractual restriction upon the transfer thereof (except for any
such restrictions contained herein and in the Loan Agreement).


7



--------------------------------------------------------------------------------




(g)    Principal Place of Business and State of Organization. Pledgor will not
change Pledgor’s principal place of business or state of organization unless
Pledgor has previously notified Lender thereof and taken such action as is
necessary or reasonably requested by Lender to cause the security interest of
Lender in the Collateral to continue to be perfected.
(h)    Valid Security Interest. This Agreement creates a valid security interest
in the Collateral, securing the payment of the Obligations, and upon the filing
in the appropriate filing offices of the financing statements to be delivered
pursuant to this Agreement, such security interests will be perfected, first
priority security interests, and all filings and other actions reasonably
necessary to perfect such security interests will have been duly taken.
5.    Covenants of Pledgor.
(a)    No Transfer. Unless expressly permitted under the Loan Agreement and in
connection with the completion of the Reverse 1031 Exchange, Pledgor will not
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Collateral, nor will it create, incur or permit to exist
any pledge, lien, mortgage, hypothecation, security interest, charge, option or
any other encumbrance with respect to any Collateral, or any interest therein,
or any proceeds thereof, except for the lien and security interest provided for
by this Agreement and the other Loan Documents.
(b)    No Waiver, Amendment, Etc. Pledgor shall not, directly or indirectly,
without the prior written consent of Lender, attempt to waive, alter, amend,
modify, supplement or change in any way, or release, subordinate, terminate or
cancel in whole or in part, or give any consent under, any of the instruments,
documents, policies or agreements constituting the Collateral or exercise any of
the rights, options or interests of Pledgor as party, holder, mortgagee or
beneficiary thereunder, except as otherwise expressly provided in the Loan
Agreement. Subject to the provisions of the Loan Agreement, Pledgor agrees that
all rights to do any and all of the foregoing have been assigned to Lender.
(c)    Settlement and Release. Except as otherwise expressly permitted in the
Loan Agreement and in connection with the Reverse 1031 Exchange, Pledgor shall
not make any election, compromise, adjustment or settlement in respect of any of
the Collateral.
(d)    Preservation of Collateral. Lender may, in its reasonable discretion, for
the account and expense of Pledgor, pay any amount or do any act required of
Pledgor hereunder or under the Loan Agreement or reasonably requested by Lender
to preserve, protect, maintain or enforce the Pledgor’s Obligations, the
Collateral or the security interests granted herein, but only if Pledgor has
failed to pay such amount or take such action within ten (10) days after written
demand by Lender. Any such payment shall be deemed an advance by Lender to
Pledgor and shall be payable by such Pledgor within ten (10) days after written
demand together with interest thereon at the Default Rate from the date expended
by Lender until paid.
(e)    Warranty of Title. Pledgor shall warrant and defend the right, title and
interest of Lender in and to the Collateral and the proceeds thereof against the
claims and demands of all persons whomsoever.


8



--------------------------------------------------------------------------------




(f)    Files and Records. Pledgor shall maintain, at its principal office, and,
upon request, make available to Lender the originals, or copies in any case
where the originals have been delivered to Lender of the instruments, documents,
policies and agreements constituting the Collateral (to the extent not held by
Lender) and related documents and instruments, and all files, surveys,
certificates, correspondence, appraisals, computer programs, tapes, discs,
cards, accounting records and other information and data relating to the
Collateral in the possession or control of Pledgor.
(g)    Litigation. After becoming aware of same, Pledgor shall promptly give to
Lender notice of all pending legal or arbitration proceedings, and of all
proceedings pending by or before any governmental or regulatory authority or
agency, affecting Pledgor or the Collateral.
(h)    Existence, etc. Pledgor shall preserve and maintain its existence and all
of its material rights, privileges and franchises. Pledgor shall comply with the
requirements of all applicable laws, rules, regulations and orders of
governmental or regulatory authorities; and pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings.
6.    Assignments of Pledgor. In furtherance of the grant of the pledge and
security interest pursuant to Section 2 hereof, Pledgor hereby agrees with
Lender as follows:
(a)    Delivery and Other Perfection.
(i)    Pledgor hereby represents and warrants that pursuant to the Relevant
Documents the Pledged Interests constitute “securities” governed by Article 8 of
the Uniform Commercial Code, as contemplated in UCC Section 8-103(c). Such
election to treat the Pledged Interests as securities under Article 8 of the UCC
may not be revoked or changed without the prior written consent of Lender. In
the event that at any time after the date hereof any additional Collateral shall
be evidenced by an instrument or a certificate, Pledgor shall promptly deliver
any such instrument or a certificate, duly endorsed or subscribed by Pledgor or
accompanied by appropriate instruments of transfer or assignment duly executed
in blank by Pledgor, to Lender as additional Collateral. Any such instruments or
certificates received by Pledgor shall be held by Pledgor in trust, as agent for
Lender.
(ii)    Solely with respect to Article 8 Matters, Pledgor hereby irrevocably
grants and appoints Lender, from the date of this Agreement until the
termination of this Agreement in accordance with its terms, as Pledgor’s true
and lawful proxy, for and in Pledgor’s name, place and stead to vote the Pledged
Interests in the Collateral by Pledgor, whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired, with respect to such
Article 8 Matters. The proxy granted and appointed in this Section 6 shall
include the right to sign Pledgor’s name (as the sole member or limited partner,
as applicable, of each Subsidiary) to any consent, certificate or other document
relating to an Article 8 Matter and the Pledged Interests that applicable law
may permit or require, to cause the Pledged Interests to be voted in accordance
with the preceding sentence. Pledgor hereby represents and warrants that there
are no other proxies and powers of


9



--------------------------------------------------------------------------------




attorney with respect to an Article 8 Matter and the Pledged Interests that
Pledgor may have granted or appointed. Pledgor will not give a subsequent proxy
or power of attorney or enter into any other voting agreement with respect to
the Pledged Interests with respect to any Article 8 Matter and any attempt to do
so with respect to an Article 8 Matter shall be void and of no effect. The
proxies and powers granted by the Pledgor pursuant to this Agreement are coupled
with an interest and are given to secure the performance of the Pledgor’s
obligations.
(iii)    Pledgor shall give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary (in the reasonable judgment of Lender) to create, preserve or perfect
the security interest granted pursuant hereto or, after the occurrence and
during the continuance of an Event of Default, to enable Lender to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
including, without limitation, causing any or all of the Collateral to be
transferred of record into the name of Lender or its nominee (and Lender agrees
that if any Collateral is transferred into its name or the name of its nominee,
Lender will thereafter promptly give to Pledgor copies of any notices and
communications received by it with respect to the Collateral).
(iv)    Pledgor shall permit representatives of Lender, upon reasonable prior
written notice, at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of Lender to be present at Pledgor’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or communications received by Pledgor with
respect to the Collateral, all in such manner as Lender may reasonably require.
(b)    Preservation of Rights. Except in accordance with applicable law, Lender
shall not be required to take steps necessary to preserve any rights against
prior parties to any of the Collateral.
(c)    Pledged Collateral; Distributions.
(i)    So long as no Event of Default shall have occurred and be continuing,
Pledgor shall have the right to exercise all of Pledgor’s rights under the
Relevant Documents for all purposes not inconsistent with the terms of this
Agreement, or any other Loan Document or any other instrument or agreement
referred to herein or therein, including the right to exercise any and all
voting rights, the right to receive distributions on the Collateral and other
rights relating to the Pledged Interests; and Lender shall execute and deliver
to Pledgor or cause to be executed and delivered to Pledgor all such proxies,
powers of attorney, distribution and other orders, and all such instruments,
without recourse, as Pledgor may reasonably request for the purpose of enabling
Pledgor to exercise the rights and powers which they are entitled to exercise
pursuant to this Section 6(c).
(ii)    If any Event of Default shall have occurred, then so long as such Event
of Default shall continue, and whether or not Lender exercises any available
right to declare any of the Pledgor’s Obligations due and payable or seeks or
pursues any other relief or remedy available to it under applicable law or under
this Agreement or any other Loan Document, (1) all distributions on the
Collateral received after such event shall be paid directly to Lender for
application to the Pledgor’s Obligations pursuant to the terms hereof and the
Loan Agreement, (2) if Lender shall so


10



--------------------------------------------------------------------------------




request in writing, Pledgor agrees to execute and deliver to Lender appropriate
distribution and other orders and documents to that end and (3) Pledgor hereby
irrevocably authorizes and directs Owner, after an Event of Default and for so
long as such Event of Default is continuing, to pay all such distributions on
the Collateral directly to Lender for application to the Pledgor’s Obligations
in the order, priority and manner set forth herein and in the Loan
Agreement.  The foregoing authorization and instructions are irrevocable, may be
relied upon by Owner and may not be modified in any manner other than by Lender
sending to Owner a notice terminating such authorization and direction.
(iii)    Anything herein to the contrary notwithstanding, (1) Pledgor shall
remain liable under the Relevant Documents to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (2) the exercise by Lender of any of the rights hereunder shall not
release Pledgor from any of its duties or obligations under the Relevant
Documents (3) Pledgor may not amend or modify any Relevant Document if such
amendment or modification will or reasonably could adversely affect Lender’s
rights under this Agreement other than in an insignificant manner, and (4)
Lender shall have no obligation or liability under the Relevant Documents by
reason of this Agreement, nor shall Lender be obligated to perform any of the
obligations or duties of Pledgor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder, except as provided by
applicable law.
7.    Further Assurances. In furtherance of the grant of the pledge and security
interest pursuant to Section 2 hereof, Pledgor hereby agrees with Lender as
follows:
(a)    Delivery and Other Perfection. Pledgor shall:
(i)    if any of the Collateral required to be pledged by Pledgor under
Section 2(a) hereof is received by Pledgor, forthwith either (x) transfer and
deliver to Lender such Collateral so received by Pledgor all of which thereafter
shall be held by Lender, pursuant to the terms of this Agreement, as part of the
Collateral or (y) take such other action as Lender shall deem reasonably
necessary or appropriate to duly record the lien created hereunder in such
Collateral referred to in said Section 2(a);
(ii)    give, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable (in the reasonable judgment of Lender) to create, preserve, perfect or
validate the security interest granted pursuant hereto or to enable Lender to
exercise and enforce its rights hereunder with respect to such pledge and
security interest, including, without limitation, causing any or all of the
Collateral to be transferred of record into the name of Lender or its nominee
(and Lender agrees that if any Collateral is transferred into its name or the
name of its nominee, Lender will thereafter promptly give to Pledgor copies of
any notices and communications received by it with respect to the Collateral);
and
(iii)    permit representatives of Lender, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and forward copies of any notices or
communications received by Pledgor with respect to the Collateral, all in such
manner as Lender may reasonably require.


11



--------------------------------------------------------------------------------




(b)    Preservation of Rights. Lender shall not be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.
8.    Remedies.
(a)    Remedies of Lender. During the period during which an Event of Default
shall have occurred and be continuing:
(i)    Lender shall have all of the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
the Uniform Commercial Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if
Lender were the sole and absolute owner thereof (and Pledgor agrees to take all
such action as may be appropriate to give effect to such right);
(ii)    Lender in its discretion may, in its name or in the name of Pledgor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so;
(iii)    Lender may, at its option, apply all or any part of the Collateral to
the Pledgor’s Obligations in such order and priority as shall be selected by
Lender;
(iv)    Lender may accelerate the indebtedness secured hereby;
(v)    Lender may, upon not less than ten (10) days’ prior written notice to
Pledgor of the time and place, with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of Lender or any of its agents, sell, assign or otherwise
dispose of all or any part of such Collateral, at such place or places as Lender
deems best, and for cash or on credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of time or
place thereof (except such notice as is required above or by applicable statute
and cannot be waived) and Lender or anyone else may be the purchaser, assignee
or recipient of any or all of the Collateral so disposed of at any public sale
(or, to the extent permitted by law, at any private sale), and thereafter hold
the same absolutely, free from any claim or right of whatsoever kind, including
any right or equity of redemption (statutory or otherwise), of Pledgor, any such
demand, notice or right and equity being hereby expressly waived and released.
Unless prohibited by applicable law, Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned; Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the


12



--------------------------------------------------------------------------------




Collateral so sold, free of any right or equity of redemption of Pledgor, which
right or equity of redemption is hereby waived and released;
(vi)    Lender may exercise all membership rights, powers and privileges to the
same extent as Pledgor is entitled to exercise such rights, powers and
privileges;
(vii)    Upon notice to Pledgor, Lender may cause the Pledged Interests to be
sold in accordance with clause (v) above and, in connection therewith, cause
each purchaser of all or any part of any Pledged Interests to be admitted as a
new member or owner of the Collateral, to the extent of such Pledged Interests,
and cause Pledgor to withdraw as a member or owner the Collateral to the extent
such Pledged Interests is sold (in accordance with clause (v) above), and
complete by inserting the effective date of the sale and the name of the
assignee thereunder and deliver to such assignee each Assignment of Interest
executed and delivered by Pledgor and, if appropriate, cause one or more amended
or restated certificates of limited partnership, certificates of limited
liability company or articles of incorporation to be filed with respect to the
Collateral.
(viii)    Lender may exercise any and all rights and remedies of Pledgor under
or in connection with the Relevant Documents or otherwise in respect of the
Collateral, including, without limitation, any and all rights of Pledgor to
demand or otherwise require payment of any amount under, or performance of any
provisions of, the Relevant Documents;
(ix)    all payments received by Pledgor under or in connection with the
Relevant Documents or otherwise in respect of the Collateral shall be received
in trust for the benefit of Lender, shall be segregated from other funds of
Pledgor and shall be forthwith paid over to Lender in the same form as so
received (with any necessary endorsement); and
(x)    make any compromise or settlement deemed desirable with respect to any of
the Collateral and may extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, any of the Collateral.
The proceeds of each collection, sale or other disposition under this
Section 9(a) shall be applied by Lender to the Pledgor’s Obligations pursuant to
Section 8(c) hereof.
(b)        Private Sale. Lender shall not incur any liability as a result of the
sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 8(a) hereof conducted in a commercially reasonable manner. Pledgor
hereby waives any claims against Lender arising by reason of the fact that the
price at which the Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Pledgor’s Obligations, even if Lender accepts the
first offer received and does not offer the Collateral to more than one offeree.
(c)        Application of Proceeds. Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant hereto, and any other cash at the time held
by Lender under this Section 8, shall be applied by Lender:


13



--------------------------------------------------------------------------------




First, to the payment of the reasonable out-of-pocket costs and expenses of such
collection, sale or other realization, including reasonable out‑of‑pocket costs
and expenses of Lender and the fees and expenses of their respective agents and
counsel, and all expenses, and advances made or incurred by Lender in connection
therewith;
Next, to the payment in full of the Pledgor’s Obligations; and
Finally, to the payment to Pledgor, or its successors or assigns, or as a court
of competent jurisdiction may direct, of any surplus then remaining.
As used in this Section 8, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of Pledgor or any issuer of or obligor on any of the
Collateral.
(d)        Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to Lender while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default Lender is hereby appointed the attorney‑in‑fact of Pledgor for the
purpose of carrying out the provisions of this Section 10 and taking any action
and executing any instruments which Lender may deem necessary or advisable to
accomplish the purposes hereof (including, without limitation, (i) to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral; (ii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) above;
(iii) to file any claims or take any action or institute any proceedings that
the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Lender, with respect to any of
the Collateral; and (iv) to execute, in connection with the sale provided for in
this Section 8 or in Section 9 any endorsement, assignments, or other
instruments of conveyance or transfer with respect to the Collateral) which
appointment as attorney‑in‑fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as Lender shall be
entitled under this Section 8 to collect and receive any payments in respect of
the Collateral, Lender shall have the right and power to receive, endorse and
collect all checks made payable to the order of Pledgor representing any payment
or other distribution in respect of the Collateral or any part thereof and to
give full discharge for the same. If so requested by Lender, Pledgor shall
ratify and confirm any such sale or transfer by executing and delivering to
Lender at Pledgor’s expense all proper deeds, bills of sale, instruments of
assignment, conveyance of transfer and releases as may be designated in any such
request.
(e)        Enforcement Expenses. Pledgor agrees to pay to Lender all reasonable
out-of-pocket expenses (including reasonable attorneys fees) of, or incident to,
the enforcement of any of the provisions of this Section 8, or performance by
Lender of any obligations of Pledgor in respect of the Collateral which Pledgor
has failed or refused to perform or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and


14



--------------------------------------------------------------------------------




claims of Lender in respect thereof, by litigation or otherwise and all such
expenses shall be Obligations to Lender secured under Section 2 hereof.
(f)        No Election of Remedies. Without limitation as to any other right or
remedy provided to Lender in this Agreement or the other Loan Documents, in the
case of an Event of Default which has occurred and is continuing (i) Lender
shall have the right to pursue all of its rights and remedies under this
Agreement and the Loan Documents, at law and/or in equity, in one proceeding, or
separately and independently in separate proceedings from time to time, as
Lender, in its sole and absolute discretion, shall determine from time to time,
(ii) Lender shall not be required to either marshall assets, sell any of the
Collateral in any particular order of alienation (and may sell the same
simultaneously and together or separately), or be subject to any “one action” or
“election of remedies” law or rule with respect to any of the Collateral,
(iii) the exercise by Lender of any remedies against any one item of Collateral
will not impede Lender from subsequently or simultaneously exercising remedies
against any other item of Collateral, (iv) all liens and other rights, remedies
or privileges provided to Lender herein shall remain in full force and effect
until Lender has exhausted all of its remedies against the Collateral and all
Collateral has been sold and/or otherwise realized upon in satisfaction of the
Indebtedness, and (v) Lender may resort for the payment of the Indebtedness to
any security held by Lender in such order and manner as Lender, in its
discretion, may elect and Lender may take action to recover the Indebtedness, or
any portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to foreclose this Agreement.
(g)        Foreclosure Sale. Pledgor agrees that Lender shall not have any
general duty or obligation to make any effort to obtain or pay any particular
price for any Collateral sold by Lender pursuant to this Agreement. Without in
any way limiting Lender’s right to conduct a foreclosure sale in any manner
which is considered commercially reasonable, Pledgor hereby agrees that a
foreclosure sale conducted in accordance with the following provisions shall be
considered a commercially reasonable sale and hereby irrevocably waives any
right to contest any such sale:
(i)    Lender conducts the foreclosure sale in the State of New York;
(ii)    The foreclosure sale is conducted in accordance with the laws of the
State of New York;
(iii)    Not more than ten (10) days, and not less than five (5) days in advance
of the foreclosure sale, Lender notifies Pledgor in writing pursuant to Section
13(e) hereof of the time and place of such foreclosure sale;
(iv)    The foreclosure sale is conducted by an auctioneer licensed in the State
of New York and is conducted in front of the New York Supreme Court located in
New York City or such other New York State Court having jurisdiction over the
Pledged Collateral on any Business Day between the hours of 9 a.m. and 5 p.m.;
(v)    The notice of the date, time and location of the foreclosure sale is
published in the New York Times or The Wall Street Journal (or such other
newspaper widely


15



--------------------------------------------------------------------------------




circulated in New York, New York) for seven (7) consecutive days prior to the
date of the foreclosure sale; and
(vi)    Lender sends written notification of the foreclosure sale to all secured
parties identified as a result of a search of the UCC financings statements in
the filing offices located in the States of Delaware and New York conducted not
later than twenty (20) days and not earlier than thirty (30) days before such
notification date.
9.    Private Sales. (i) Upon request by Lender during the continuance of an
Event of Default, Pledgor recognizes that Lender may be unable to effect a
public sale of any or all of the Pledged Interests, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof conducted in accordance with the Code to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to Lender
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of being a private sale.
Lender shall be under no obligation to delay a sale of any of the Pledged
Interests for the period of time necessary to permit Pledgor to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if Pledgor would agree to do so.
(a)    Pledgor further shall use its best efforts to do or cause to be done all
such other acts as may be reasonably necessary to make any sale or sales of all
or any portion of the Collateral pursuant to this Section 9 valid and binding
and in compliance with any and all other requirements of applicable law. Pledgor
further agrees that a breach of any of the covenants contained in this Section 9
will cause irreparable injury to Lender, that Lender has no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 9 shall be specifically enforceable against
Pledgor, and Pledgor hereby waives and agrees not to assert any defenses against
an action for specific performance of such covenants except for a defense that
no Event of Default has occurred or is currently continuing under the Guaranty,
Loan Agreement, this Agreement or the other Loan Documents.
(b)    Lender shall not incur any liability as a result of the sale of any
Pledged Interests, or any part thereof, at any private sale conducted in a
commercially reasonable manner, it being agreed that some or all of the Pledged
Interests is or may be of one or more types that threaten to decline speedily in
value and that are not customarily sold in a recognized market. Pledgor hereby
waives any claims against Lender arising by reason of the fact that the price at
which any of the Pledged Interests may have been sold at such a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Pledgor’s Obligations, even if Lender accepts
the first offer received and does not offer any Collateral to more than one
offeree. Notwithstanding the foregoing, such private sale shall be conducted in
a commercially reasonable manner.


16



--------------------------------------------------------------------------------




(c)    The Code states that Lender is able to purchase the Pledged Interests
only if they are sold at a public sale. Lender has advised Pledgor that
Securities and Exchange Commission (“SEC”) staff personnel have issued various
No-Action Letters describing procedures which, in the view of the SEC staff,
permit a foreclosure sale of securities to occur in a manner that is public for
purposes of Article 9 of the Code, yet not public for purposes of Section 4(2)
of the Securities Act of 1933, as amended. The Code permits Pledgor to agree on
the standards for determining whether Lender has complied with its obligations
under Article 9 of the Code. Pursuant to the Code, Pledgor specifically agrees
that it shall not raise any objection to Lender’s purchase of the Pledged
Interests (through bidding on the Pledgor’s Obligations or otherwise), in
conformity with the principles set forth in the aforementioned No-Action Letters
based upon a contention that such sale was not a “public” sale for purposes of
the Code. Pledgor further agrees that (i) the failure by Lender to register the
Pledged Interests under the Securities Laws, even if Pledgor agrees to pay all
costs of the registration process, and (ii) Lender’s purchase of the Pledged
Interests at such a sale, in either case, shall not have any effect on the
commercial reasonableness of such sale.
10.    Limitation on Duties Regarding Collateral. Lender’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Code or otherwise, shall be to
deal with it in the same manner as Lender deals with similar securities and
property for its own account. Neither Lender nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Pledgor or otherwise.
11.    Termination. When the Credit Repayment has been completed, this Agreement
shall terminate and Lender shall forthwith cause to be assigned, transferred and
delivered any remaining Collateral and money received in respect thereof to or
on the order of Pledgor, in each case pursuant to documents acceptable to Lender
in form and substance, at the sole expense of Pledgor, and without any recourse
to or warranty or representation by Lender whatsoever.
12.    The Pledgor’s Independent Investment Decision, Etc. Pledgor represents
and warrants to Lender, as of the date hereof and Pledgor hereby covenants and
agrees with Lender, as follows in each subsection of this Section: (a) Pledgor
(i) is a sophisticated and knowledgeable investor, both generally and with
respect to each investment and other item of Collateral, (ii) has obtained and
received directly from each holder or issuer of each investment and other item
of Collateral (which for the purpose of this Section shall be deemed not to
include Lender) and independently investigated, reviewed and fully evaluated all
financial and other information as it deemed necessary, prudent or desirable in
order to make its own investment, business and economic decisions in respect of
each investment and other item of Collateral, and will continue to do so, (iii)
has made, and will continue to make, independent selections and decisions
respecting the investments and other Collateral, and (iv) does not directly or
indirectly control, and is not an officer, director, employee, general partner,
member or trustee of, any holder or issuer of any Collateral other than any
investment in any other Credit Party included in the Collateral; (b) Lender and
its representatives have not offered, provided or made, and shall not be deemed
or construed to have offered, provided or made, any Credit Assurance in respect
of any investment or other Collateral, including (without limitation) any Credit
Assurance with respect to any existing or future (i)


17



--------------------------------------------------------------------------------




existence, enforceability, genuineness, value or condition of any such
Collateral or (ii) any Credit Attribute of any issuer or holder of any such
Collateral or any other Person; (c) neither Lender nor any of its
representatives shall have, or shall be deemed or construed to have, any duty,
liability, obligation or responsibility whatsoever for any act or omission of
any issuer or holder of any such Collateral or any other Person or any failure
by anyone to perform any of its obligations under or with respect to any of the
Collateral, all of which are hereby absolutely, unconditionally, irrevocably and
expressly waived (to the fullest extent permitted by applicable law) forever by
each Pledgor; and (d) neither Lender nor any of its representatives has, or
shall be deemed or construed to have, any agreement, duty or obligation to
notify or inform any Pledgor of any matter relating to any of the Collateral or
any holder or issuer of any of the Collateral or to furnish to any Pledgor any
information pertaining thereto.
13.    Continuing Agreement, Payment in Accordance with Terms, Etc. Pledgor
acknowledges and confirms to and covenants and agrees with Lender that: (a) the
security interests granted by him or her hereunder are continuing security
interests securing the full and timely payment and satisfaction of Pledgor’s
Obligations, and not securing collectability only, in each case whether
Pledgor’s Obligations are now or hereafter existing, acquired or created, and
irrespective of the fact that from time to time under the provisions of the Loan
Documents monies may be advanced, repaid and readvanced and the outstanding
balance of the Loans may be zero; (b) the security interests granted by him or
her hereunder may not be revoked or terminated by Pledgor until such time as the
Credit Repayment shall have been completed; (c) Credit Repayment shall not be
deemed to have been otherwise completed so long as any Loan Document (other than
this Agreement) shall have any continuing force or effect; and (d) the Credit
Obligations will be paid and satisfied in full in accordance with the provisions
of the Loan Documents without regard to any applicable law now or hereafter in
effect in any jurisdiction, including (without limitation) any applicable law
that might in any manner affect any of those provisions or any of the rights,
powers, privileges, remedies and interests of Lender with respect thereto, or
that might cause or permit to be invoked any alteration by Pledgor, any other
Surety or any other Person (other than Lender) in the time, amount or manner of
payment of any of their respective obligations to Lender under any of the Loan
Documents.
14.    Subordination of Indebtedness, Subrogation and Contribution Rights, Etc.
Pledgor acknowledges and confirms to and covenants and agrees with Lender that
until Credit Repayment has been completed, any and all Subordinated Rights of
Pledgor shall be subordinate and inferior in priority and dignity to Pledgor’s
Obligations and shall not be entitled to any payment or satisfaction (in whole
or in part) until, Credit Repayment has been completed. Until such time (if
ever) as Credit Repayment has been completed: (A) Pledgor shall not seek any
payment or exercise or enforce any right, power, privilege, remedy or interest
that Pledgor may have with respect to any Subordinated Right and (B) any
payment, asset or property delivered to or for the benefit of Pledgor in respect
of any Subordinated Right shall be accepted in trust for the benefit of Lender
and shall be promptly paid or delivered to Lender to be credited and applied to
the payment and satisfaction of the Pledgor’s Obligations, whether contingent,
matured or unmatured, or to be held by Lender as additional collateral, as
Lender may elect in its sole and absolute discretion. Pledgor hereby
acknowledges and agrees that pursuant to this Agreement Pledgor has granted to
Lender a continuing security interest in and to any and all Subordinated Rights
of Pledgor and the proceeds thereof. In addition to the rights, powers,
privileges, remedies and interest accorded to Lender by


18



--------------------------------------------------------------------------------




this Agreement or applicable law, Lender may exercise any voting, consent,
enforcement or other right, power, privilege, remedy or interest pertaining to
any Subordinated Right to the same extent as if Lender were the outright owner
thereof.
15.    Waiver of Impairment of Subrogation and Other Rights by Subordination,
Etc. Pledgor acknowledges and confirms to and covenants and agrees with Lender
that: (a) the payments, Proceeds and other amounts (if any) that potentially
could be realized or retained eventually by Pledgor under or in respect of any
Subordinated Right, as well as the collectability, effectiveness,
enforceability, practicality or value of any Subordinated Right, may be
substantially reduced, limited or otherwise impaired or completely eliminated by
any of the subordinations and related waivers and agreements by Pledgor
authorized, contemplated, permitted or provided for under this Agreement, any
other Loan Document or applicable law (the "Pledgor Subordinations"), including
(without limitation) any one or more of the following (either individually or in
the aggregate) (i) the complete restrictions on Pledgor's ability to collect,
receive or retain any payments, Proceeds or other amounts whatsoever under or to
otherwise enforce or exercise any Subordinated Right until such time (if ever)
as Credit Repayment has been completed, and the inherent effects of such delay,
(ii) payments by Pledgor, any Surety or any other Person from declining or
limited resources to Lender or any other Person, (iii) any foreclosure, sale,
lease or other liquidation or disposition or realization respecting, or any
other adverse change (however material) in, any Collateral or the amount, nature
or application of any Proceeds or other amounts therefrom, (iv) any exercise or
enforcement of any Credit Right or any other Credit Action by Lender, (v) any
action or inaction by any Credit Party or any other Person, whether or not
contemplated, authorized, permitted or provided for under any Loan Document or
applicable law, (vi) any adverse or other change (however material) in any
Credit Attribute of Pledgor, any Surety or any other Person, or (vii) any direct
or indirect adverse effect (however likely or material) on any Subordinated
Right, whether or not arising out of or related directly or indirectly to any of
the foregoing; (b) Lender is not acting for Pledgor or its benefit, whether as
agent, fiduciary or otherwise, as more fully provided in Section 20 hereof
("Relationship of the Parties, No Agency, Etc"), whether respecting any
Subordinated Right or otherwise, and Lender may from time to time exercise or
enforce any Credit Right(s) or take any other Credit Action(s) (in whole or in
part), or stop or refrain from doing so, without any consideration of or regard
to any Subordinated Right or any direct or indirect adverse effect thereupon
(however likely or material); (d) Pledgor shall not be entitled to any payment
or other asset or property (or any part thereof) delivered to or otherwise
realized by Lender on account of Pledgor’s Obligations or Surety's Obligations
or to any accounting thereof; (e) none of the foregoing (whether individually or
in the aggregate) shall (i) release, limit or otherwise affect Pledgor
Subordinations or other Pledgor’s Obligations, or (ii) give rise to any
abatement, action, claim, counterclaim, determination, right of setoff,
recoupment or reduction, or other defense or remedy on the part of Pledgor, any
other Surety, or any other Person against or in respect of Pledgor
Subordinations, Lender or any other Person, any Pledgor’s Obligations or any
Loan Document, and (f) Pledgor hereby absolutely, unconditionally, irrevocably,
expressly and forever (to the greatest extent permitted by applicable law)
waives, and agrees to not exercise or enforce or otherwise assert or pursue (by
action, suit, counterclaim or otherwise), each and every claim, counterclaim,
right of abatement, recoupment, reimbursement, reduction or setoff, or other
defense, determination, right or remedy otherwise available to it at any time
respecting any of the foregoing actions and events.


19



--------------------------------------------------------------------------------




16.    Certain Acknowledgments and Waivers Respecting Collateral Actions, Etc.
Pledgor acknowledges and confirms to and covenants and agrees with Lender that:
the Credit Rights include (without limitation) all of the things referenced in
this Section and in Section 8 hereof; the Credit Rights in respect of and
related to the Collateral are purely discretionary; and the existence, exercise
or enforcement of any Credit Right or Loan Document (in whole or in part) shall
not, and shall not be deemed or construed to, impose upon Lender any duty or
other obligation of any kind or nature whatsoever, including (without
limitation) any duty or obligation (i) to sell, foreclose or otherwise realize
upon any Collateral, (i) to protect, preserve, process, prepare, repair or
improve any of the Collateral, whether or not in the possession or control of
Lender or any of its designees, (i) to perform or satisfy any obligation under
or respecting any of the Collateral or Pledgor, (i) to make any representation
or warranty or assume any liability or obligation in its liquidation or
disposition of any Collateral, (i) to mitigate or otherwise reduce any damage or
other loss, or (i) to otherwise exercise or enforce any such right, power,
privilege, remedy or interest. Any sale, foreclosure or other realization upon
the Collateral, or any other exercise or enforcement of any such right, power,
privilege, remedy or interest, if undertaken by Lender in its sole and absolute
discretion, may be delayed, discontinued or otherwise not pursued or exhausted
for any reason whatsoever (whether intentionally or otherwise). Without limiting
the generality of the foregoing, Pledgor hereby absolutely, unconditionally,
irrevocably, expressly and forever (to the greatest extent permitted by
applicable law) waives, and agrees to not exercise or enforce or otherwise
assert or pursue (by action, suit, counterclaim or otherwise), each and every
claim, counterclaim, right of abatement, recoupment, reimbursement, reduction or
setoff, or other defense, determination, right or remedy otherwise available to
it at any time respecting (i) any settlement or compromise with any obligor or
other third party under any account receivable, note, instrument, agreement,
document or general intangible included in the Collateral, irrespective of any
reduction in the potential proceeds therefrom, (ii) the selection or order of
liquidation or disposition of the Collateral (which may be at random or in any
order(s) Lender may select in its sole and absolute discretion), (iii) any
disposition of any Collateral in its then current condition, in each case
without any processing, preparation, repair, or improvement, any registration,
qualification or other approval or change therein, or any other beneficial
action respecting any Collateral, any of which Lender in its discretion may (but
shall not be required to) undertake and which if so undertaken may be delayed,
discontinued or otherwise not pursued or exhausted by Lender in its discretion
for any or no reason whatsoever (whether intentionally or otherwise), (iv) the
private sale or other disposition of any Collateral, whether or not any public
market exists, or the sale or other liquidation or disposition of any Collateral
pursuant to the relevant Related Document, (v) the choice or timing of any date
for any sale, redemption or other liquidation or disposition (which Lender may
select in its sole and absolute discretion), irrespective of whether greater
proceeds or other amounts would be realizable on a different date, (vi) the
choice of whether to sell, lease, license or otherwise dispose of any Collateral
(which Lender may select in its discretion), irrespective of whether greater
proceeds or other amounts would be realizable (immediately or otherwise) with a
different form of disposition, (vii) the adequacy of any proceeds or other
amounts received respecting any Collateral, (viii) any other term or condition
of any disposition of any Collateral, including (without limitation) any
disposition by Lender "as is" or with limited or no representations or
warranties from Lender respecting title, infringement, interference,
merchantability, fitness for a particular purpose or other condition,
circumstance or event, (ix) any insufficiency of any such proceeds or other
amounts to fully satisfy Pledgor’s Obligations and Surety's Obligations, (x) any
sale or other disposition of Collateral to the


20



--------------------------------------------------------------------------------




first Person to receive an offer or make a bid, (xi) the selection of any
purchaser or other acquiror of any Collateral, or (xii) any default by any
purchaser or other acquiror of any Collateral. Pledgor hereby absolutely,
unconditionally, irrevocably, expressly and forever (to the greatest extent
permitted by applicable law) (A) waives, and agrees to not exercise or enforce
or otherwise assert or pursue (by action, suit, counterclaim or otherwise), each
and every applicable law pertaining to notice (other than notices to it required
by any Loan Document), appraisal, valuation, extension, moratorium, stay,
marshaling of assets, exemption or equity of redemption or similar defense,
right or provision respecting collateral or its disposition that are or may be
in conflict with the provisions of this Agreement and the other Loan Documents
now or at any time in the future; and (B) agrees that Lender and its
representative shall not owe any duty or incur any liability whatsoever in
connection with any sale of or other action taken respecting any Collateral in
accordance with this Agreement, any other Loan Document, any applicable Related
Document or any applicable law.
17.    Independent Review and Decision by Pledgor, No Assurances by Lender, Etc.
Pledgor represents, warrants and acknowledges to and covenants and agrees with
Lender that: (i) Pledgor has obtained, received and independently investigated,
reviewed and fully evaluated (i) its own relevant Credit Attributes and the
applicable Credit Attributes of each other Credit Party and the proposed
Collateral, (ii) the Loan Documents, the obligations and transactions
contemplated under the Loan Documents, and the potential effects of such
documents, obligations and transactions (among other things) on the Credit
Attributes of Pledgor, the other Credit Parties and their respective affiliates,
and (iv) such other relevant documents and information (financial or otherwise),
in each case as Pledgor deemed necessary, prudent or desirable in order to make
its own business and economic decisions in respect of Pledgor’s Obligations, the
Collateral and the Loan Documents, which review and evaluation was made together
with its own legal counsel and (to the extent it deemed necessary, prudent or
desirable) its own financial and other advisors; (i) Lender and its
representatives have not offered, provided or made, and shall not be deemed or
construed to have offered, provided or made, any direct or indirect advice,
analysis, confirmation, counsel, covenant, guaranty, guidance, indemnity,
information, promise, recommendation, representation, responsibility, support,
undertaking, warranty, or other assurance or obligation of any kind or nature
whatsoever (each a "Credit Assurance"), including (without limitation) any
Credit Assurance in respect of Pledgor, any other Credit Party, any of their
respective Affiliates or any other Person or any of their respective Credit
Attributes, any Pledgor’s Obligations, any Collateral or any Loan Document, in
each case whether (i) material or otherwise, (ii) known or unknown, (iii) oral,
written or otherwise, (iv) affirmative or negative, (v) express or implied, (vi)
adverse, material or otherwise, and (vii) now or hereafter existing; (i) Pledgor
has not received and is not relying upon any such Credit Assurance from Lender
or any of its representatives; (i) each Credit Party has the necessary business
acumen, experience, expertise and industry and other knowledge for the
ownership, development, operation and financing of its current and contemplated
business, assets and properties and their effect on their respective Credit
Attributes, and no Credit Party is relying upon any such business acumen,
experience, expertise, industry or other knowledge or other guidance of any kind
or nature whatsoever from or purportedly held by Lender, any of its Affiliates
or any of their respective representatives; (i) such First Party has, and hereby
expressly retains and assumes, all responsibility and risk for keeping itself
fully informed and up to date respecting any Credit Attribute, Credit Event (as
hereinafter defined) or other act, change, circumstance, event, matter, status
or other information of any kind or nature respecting or relevant to any Credit
Party, Pledgor’s


21



--------------------------------------------------------------------------------




Obligations, Collateral or Loan Document, and to conduct any and all
investigations, reviews and evaluations that it from time to time may deem
necessary, prudent or desirable in connection therewith; and (i) no counsel to
Lender has in any way provided any tax or other legal counsel, analysis or
Credit Assurance to, or has in any way otherwise represented, any Credit Party,
any of its Affiliates or any of their respective representatives, whether in
connection with any Loan Document or otherwise (and each such counsel may rely
on this clause (f) as if directly addressed to them and is an intended third
party beneficiary hereof).
18.    Agreement Absolute, Survival of Representations and Covenants, Etc. Each
of the collateral grants, representations and warranties (as of the date(s) made
or deemed made), subordinations, deferrals, standstills, bailments, trusts,
covenants, waivers and other agreements and obligations of Pledgor (whether
individual, joint, several or otherwise) contained in this Agreement and the
other Loan Documents: (a) are and shall be absolute, irrevocable and
unconditional, and shall survive and remain and continue in full force and
effect in accordance with their respective provisions, in each case without
regard to (among other things) any invalidity, illegality, non-binding effect or
unenforceability (in whole or in part) for any reason whatsoever of any other
Loan Document, or of any provision of this Agreement, including (without
limitation) by reason of the absence (in whole or in part) of any required
authentication, authority, capacity, consent, consideration, disclosure,
equivalent value, filing, notice, recordation, signature, writing or other
action, or the presence (in whole or in part) of any contractual conflict,
defense, illegality, misconduct, misrepresentation, mistake, prohibition,
restriction or right of reimbursement, recoupment or setoff; (b) are and shall
be absolute, irrevocable and unconditional with regard to, and shall survive and
remain and continue in full force and effect in accordance with their respective
provisions following and without regard to, each of the following (among other
things), (i) the execution and delivery of this Agreement or any other Loan
Document and the performance or non-performance of any Pledgor’s Obligations or
Surety's Obligations under any Loan Document, (ii) any advance, accrual,
payment, repayment or readvance of any amount under any Loan Document, or any
request or notice with respect thereto, or the inception, creation, acquisition,
increase, decrease, satisfaction or existence from time to time of any Pledgor’s
Obligations or Surety's Obligations under any Loan Document, in each case
irrespective of the fact that from time to time the outstanding balance of the
Loans and other monetary Pledgor’s Obligations may be zero, (iii) any waiver,
modification, extension, renewal, consolidation, spreading, amendment or
restatement of or other change in any provision of (A) this Agreement or any
other Loan Document or (B) any one or more of Pledgor’s Obligations or any
Surety's Obligations, including (without limitation) any extension or other
change in the time, manner, place or other term of payment or performance of any
of the foregoing, in each case except as and to the extent expressly modified by
the provisions of any such extension, change, waiver, modification, renewal,
consolidation, spreading, amendment or restatement, (iv) any full, partial or
non-exercise of any of the Credit Rights of Lender under any Loan Document or
applicable law, against Pledgor, any Surety or any other Person or with respect
to any of Pledgor’s Obligations, any Surety's Obligations, any other obligations
or any collateral or security interest therein, which exercise or enforcement
may be delayed, discontinued or otherwise not pursued or exhausted for any or no
reason whatsoever, or which may be waived, omitted or otherwise not exercised or
enforced (whether intentionally or otherwise), (v) any surrender, repossession,
sequestration, foreclosure, conveyance or assignment (by deed in lieu or
otherwise), sale, lease or other realization, dealing, liquidation or
disposition respecting any collateral or setoff


22



--------------------------------------------------------------------------------




respecting any account or other asset in accordance with any Loan Document or
applicable law (except as and to the extent Pledgor’s Obligations have been
permanently reduced by the application of the net proceeds thereof), (vi) the
perfected or non-perfected status or priority of any mortgage or other security
interest in any such collateral, which may be held without recordation, filing
or other perfection (whether intentionally or otherwise), (vii) any release,
settlement, adjustment, subordination or impairment of all or any part of
Pledgor’s Obligations, any Surety's Obligations, any other obligations or any
collateral or any security interest therein under or with respect to any Loan
Document or applicable law, whether intentionally or otherwise (except as and to
the extent expressly modified by the provisions of any such release, settlement
or adjustment), (viii) any extension, stay, moratorium or statute of limitations
or similar time constraint under any applicable law, (ix) any investigation,
analysis or evaluation by Lender or its designees of any Credit Attribute of
Pledgor, any other Surety, or any other Person, (x) any application to any
obligations of Pledgor or any other Surety other than any Pledgor’s Obligations
or Surety's Obligations of (A) any payments from such Person not specifically
designated for application to Pledgor’s Obligations or Surety's Obligations or
(B) any proceeds of collateral from such Person other than from the Collateral,
(xi) any rejection (in whole or in part) or acceptance for retention as
collateral (and not as payment) of any prepayment or tender of payment under any
Loan Document not expressly required or permitted thereunder, (xii) any sale,
conveyance, assignment, participation or other transfer by Lender (in whole or
in part) to any other Person of any one or more of this Agreement or any of the
Loan Documents or any one or more of the rights, powers, privileges, remedies or
interests of Lender herein or therein, (xiii) any other Credit Action, (xiv) any
diligence by Lender or any other Person respecting any Credit Attributes of any
Credit Party or any other Person; (xv) any Credit Event (as hereinafter
defined), or (xv) any act or omission on the part of Lender or any other Person
or any other act, event or circumstance that otherwise might constitute a legal
or equitable defense, counterclaim or discharge of a borrower, creditor, debtor,
co-obligor, debtor, indemnitor, issuer, guarantor, maker, obligor, pledgor,
subordinator, supporting obligor or surety; in each case in such manner and
order, upon such provisions and subject to such conditions as Lender may deem
necessary or desirable in its sole and absolute discretion, without notice to or
further assent from Pledgor, any other Surety, or any other Person (except for
such notices as may be expressly required to be given to such party under the
applicable Loan Document), and without affecting any of the rights, powers,
privileges, remedies and other interests of Lender under this Agreement, the
other Loan Documents and applicable law; (c) shall not be subject (to the
greatest extent permitted by applicable law) to any claim, counterclaim, right
of abatement, recoupment, reimbursement, reduction or setoff, or other defense,
determination, right or remedy that Pledgor, any other Surety, or any other
Person may have against Lender, any Surety or any other Person, and Pledgor
hereby absolutely, unconditionally, irrevocably, expressly and forever (to the
greatest extent permitted by applicable law) waives, and agrees to not exercise
or enforce or otherwise assert or pursue (by action, suit, counterclaim or
otherwise), each and every such claim, counterclaim, right of abatement,
recoupment, reimbursement, reduction or setoff, or other defense, determination,
right or remedy otherwise available to it at any time; (d) shall not be
diminished or qualified by the death, disability, dissolution, reorganization,
insolvency, bankruptcy, custodianship or receivership of Pledgor, any other
Surety, or any other Person, or the inability of any of them to pay their
respective debts or perform or otherwise satisfy their respective obligations as
they become due for any reason whatsoever; and (e) shall remain and continue in
full force and effect in accordance with their respective provisions without
regard to any of the foregoing acts, events or circumstances. Pledgor


23



--------------------------------------------------------------------------------




contingent obligations under the Sections 3 and 21(f) hereof, as well as all of
the general provisions of this Agreement (including, without limitation, all
Sections beginning with Section 11 through the end of this Agreement and
applicable definitions appearing elsewhere), shall survive completion of Credit
Repayment and shall remain and continue in full force and effect thereafter
throughout all applicable statute of limitation periods and the final resolution
of all claims pending at the end of such periods.
19.    Waivers of Notices, Certain Defenses, Etc. Except for notices to it
expressly required under any Loan Document, Pledgor hereby absolutely,
unconditionally, irrevocably, expressly and forever (to the greatest extent
permitted by applicable law) waives, and agrees to not exercise or enforce or
otherwise assert or pursue (by action, suit, counterclaim or otherwise), each
and all of the following (each a "Credit Event"): (i) acceptance and notice of
any acceptance of this Agreement or any other Loan Document; (i) notice of any
action taken or omitted in reliance hereon; (i) presentment and notice of any
presentment; (i) demand for payment and notice of any such demand, in each case
except to the extent otherwise expressly required by this Agreement; (i)
dishonor and notice of any dishonor; (i) protest and notice of any protest; (i)
any right, power or privilege to make any prepayment or tender of payment (in
whole or in part) of any Pledgor’s Obligations or Surety's Obligations, in each
case except to the extent otherwise expressly required or permitted in this
Agreement or in any written consent or demand from Lender; (i) notice of any
request for, any change in or any making, repayment or remaking of any loan,
advance or other extension of credit at any time under this Agreement or any
other Loan Document; (i) notice of any nonpayment or other event that
constitutes a Default or an Event of Default; (i) notice of any act, change,
circumstance, event, matter, status or other information of any kind or nature,
irrespective of relevancy or materiality, effecting or respecting (i) any Credit
Attribute respecting any Credit Party or any Collateral, (ii) the due
authorization, due execution and delivery, or legality, validity, binding
effect, enforceability or effectiveness of any Loan Document, (iii) the
accuracy, completeness, comprehensiveness, genuineness or sufficiency of any
Loan Document, any financial statement, certificate, report, printout or other
item delivered at any time pursuant thereto, or any recital, representation,
warranty, certification, statement or other information therein from or
respecting any Credit Party therein, or whether any of them are in any way
reasonable, relevant, truthful, up to date or useful, (iv) the permissibility,
value, creation, attachment, perfection, description, relative priority,
sufficiency, effectiveness or practical realization respecting any Lien
contemplated under any Loan Document, or (v) the collectability, existence,
value or practical realization of any Pledgor’s Obligations; (i) notice that any
Credit Party (i) is not solvent (i.e., the aggregate fair value of its assets do
not exceed the sum of its liabilities), (ii) does not have adequate working
capital, (iii is not able to pay its debts as they mature, or (iv) has
considered, threatened or commenced any Bankruptcy Proceeding respecting itself
or any other Credit Party; (i) notice of any act, change, circumstance, matter,
status or other event of any kind or nature, irrespective of relevancy or
materiality, described in Section 15, 16, 17 or 18 hereof ; and (i) any other
proof, notice or demand of any kind whatsoever with respect to any or all of
Pledgor’s Obligations or Surety's Obligations or promptness in making any claim
or demand under this Agreement or any other Loan Document. No act or omission of
any kind in connection with any of the foregoing shall in any way impair or
otherwise affect the continuation, applicability, legality, validity, binding
effect or enforceability of any provision of this Agreement or any other Loan
Document or any of Pledgor’s Obligations or Surety's Obligations. No Lender has
and no Lender shall be deemed or construed


24



--------------------------------------------------------------------------------




to have, any agreement, duty or obligation whatsoever to notify (except for
notices expressly required hereunder) or inform any Credit Party or other Person
respecting any Credit Party, Credit Attribute, Credit Event, Pledgor’s
Obligations, Collateral, Loan Document or other act, change, circumstance,
event, matter, status or other information of any kind or nature, irrespective
of materiality or relevancy, or to respond to any inquiry or request or to
furnish any documentation with respect thereto.
20.    Relationship of the Parties, No Agency, Etc. Pledgor represents, warrants
and acknowledges to and covenants and agrees with Lender that: (i) Lender is
acting solely in the capacity of lender and secured party and the Credit Parties
are acting solely in their respective capacities as debtor, pledgor, guarantor
and surety, and such debtor/creditor relationship is the only relationship
between them, under the Loan Documents or in respect of any of the Collateral,
Pledgor’s Obligations, Credit Rights or Credit Actions; (i) no provision of this
Agreement or any other Loan Document is intended to assign to or impose on any
Lender Party or otherwise create, nor shall any such provision be deemed or
construed to have assigned to or imposed on any Lender Party or otherwise
created, any agency, joint venture, partnership, trust or other fiduciary or
advisory relationship in favor or for the benefit of Pledgor, any Surety or any
of their respective Affiliates; (i) Lender is not acting for Pledgor or its
benefit, whether as an advisor, agent, fiduciary or otherwise (as more fully
provided above), and Lender may from time to time exercise or enforce any Credit
Right(s) or take any other Credit Action(s) (in whole or in part), or stop or
refrain from doing so, without any consideration of or regard to any of
Pledgor’s Obligations or Surety's Obligations, any Collateral, any Subordinated
Right, any Credit Attribute of any Credit Party or any direct or indirect
adverse effect thereupon (however likely or material); (i) Lender and its
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies or Persons in respect
of which Pledgor, any Surety or any of their respective Affiliates may have
competing or conflicting interests, and neither Lender nor any of its Affiliates
or representatives has any obligation to use in connection with the transactions
contemplated by any Loan Document, or to advise Pledgor, any Surety or any of
their respective Affiliates of, or furnish to any of them, any confidential or
other information obtained by Lender or any of their Affiliates or
representatives from or with respect to other transactions, companies or
Persons; and by accepting or approving any certificate, statement, report or
other document or information required to be given to Lender (whether as a
required notice or report, for approval or otherwise), or any alleged
performance of anything required to be observed, performed or fulfilled by any
Pledgor, or any Surety, pursuant to this Agreement or any other Loan Document,
neither Lender nor any of its representatives shall have, or shall be deemed or
construed to have, made any representation or warranty to or agreement with
Pledgor, or any Surety with respect thereto or affirmed the sufficiency, the
legality, enforceability, effectiveness or financial impact or other effect
thereof.
21.    Miscellaneous.
(a)        No Waiver. No failure on the part of Lender or any of its agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by Lender or any of its agents of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. All representations,
warranties,


25



--------------------------------------------------------------------------------




covenants, agreements and obligations of Pledgor (whether individual, joint,
several or otherwise) in this Agreement and all rights, powers, privileges,
remedies and other interests of Lender under this Agreement, the other Loan
Documents or applicable law are cumulative and not alternatives.
(b)        Governing Law.
(i)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
PLEDGOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY. TO THE FULLEST EXTENT PERMITTED BY LAW,
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICT OF LAWS
THAT WOULD DEFER TO THE SUBSTANTIVE LAW OF ANY OTHER JURISDICTION) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED
BY LAW, PLEDGOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(ii)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR PLEDGOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND PLEDGOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND PLEDGOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE AND APPOINT THE SECRETARY OF STATE OF
THE STATE OF NEW YORK AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS
BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO PLEDGOR IN THE


26



--------------------------------------------------------------------------------




MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON PLEDGOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW
YORK. PLEDGOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.
(c)        Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in the manner and to the addresses set forth
in the Loan Agreement.
(d)        Waivers, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by Pledgor and Lender.
Any such amendment or waiver shall be binding upon Lender and Pledgor.
(e)        Successors and Assigns. This Agreement shall be binding upon the
successors, assigns and legal representatives of Pledgor and inure to the
benefit of the successors, assigns and legal representatives of Lender
(provided, however, that Pledgor shall not assign or transfer its rights
hereunder without the prior written consent of Lender, except as otherwise
specifically provided in the Loan Agreement). Without limiting the foregoing,
Lender may at any time and from time to time without the consent of Pledgor,
assign or otherwise transfer all or any portion of its rights and remedies under
this Agreement to any other person, either separately or together with other
property of Pledgor for such purposes in connection with a transfer of Lender’s
interest in the other Loan Documents and on such terms as Lender shall elect,
and such other person or entity shall thereupon become vested with all of the
rights and obligations in respect thereof granted to Lender herein or otherwise.
Without limiting the foregoing, in connection with any assignment of the Loan,
Lender may assign or otherwise transfer all of its rights and remedies under
this Agreement to the assignee and such assignee shall thereupon become vested
with all of the rights and obligations in respect thereof granted to Lender
herein or otherwise. Each representation and agreement made by Pledgor in this
Agreement shall be deemed to run to, and each reference in this Agreement to
Lender shall be deemed to refer to, Lender and each of its successors and
assigns.
(f)        Expenses, Indemnification.
(i)    Pledgor agrees to pay or reimburse Lender for paying: (1) all
out‑of‑pocket expenses of Lender (including, without limitation, the reasonable
attorneys’ fees), in connection with (A) the negotiation, preparation, execution
and delivery of this Agreement and (B) any amendment, modification or waiver of
any of the terms of this Agreement requested or initiated by Pledgor; (2) all
costs and expenses of Lender (including attorneys’ fees) in connection with any
Event of Default or any enforcement or collection


27



--------------------------------------------------------------------------------




proceedings resulting therefrom; and (3) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement, or any other document referred
to herein and all costs, expenses, taxes, assessments and other charges incurred
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any document referred to
herein.
(ii)    Pledgor hereby agrees to indemnify Lender and its directors, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims, damages or expenses incurred by any of them arising
out of or by reason of any claim of any Person (1) relating to or arising out of
the acts or omissions of Pledgor under this Agreement (but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified), or
(2) resulting from the ownership of or lien on any Collateral, including,
without limitation, the fees and disbursements of counsel incurred in connection
with any such investigation or litigation or other proceedings (but excluding
any such losses, liabilities, claims, damages or expenses incurred by reason of
the gross negligence or willful misconduct of the Person to be indemnified).
(g)        No Liability on Part of Lender. Lender, by its acceptance of this
Agreement, the Collateral and any payments on account thereof, shall not be
deemed to have assumed or to have become liable for any of the obligations or
liabilities of Pledgor. Lender shall have no duty to collect any sums due in
respect of any of the Collateral in its possession or control, or to enforce,
protect or preserve any rights pertaining thereto, and Lender shall not be
liable for failure to collect or realize upon the Collateral, or any part
thereof, or for any delay in so doing, nor shall Lender be under any obligation
to take any action whatsoever with regard thereto. Lender shall, if requested by
the payor of any Collateral, give receipts for any payments received by Lender
on account of the Collateral.
(h)        Limitation of Duties Regarding Collateral. Lender’s sole duty with
respect to the custody, safekeeping and physical preservation of the Pledged
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as Lender deals with similar
securities and property for its own account. Neither Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Pledged Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Pledgor or otherwise.
(i)        Financing Statements; Other Documents. On the date hereof, Pledgor
hereby authorizes Lender to file UCC-1 financing statements with respect to the
Pledged Collateral. Pledgor agrees to execute and/or deliver any other document
or instrument which Lender may reasonably request with respect to the Pledged
Collateral for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted.
(j)        Further Assurances. Pledgor agrees that, from time to time upon the
written request of Lender, Pledgor will execute and deliver such further
documents and do such


28



--------------------------------------------------------------------------------




other acts and things as Lender may reasonably request in order fully to effect
the purposes of this Agreement.
(k)        Delay Not a Waiver. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.
(l)        Counterparts. This Agreement and any supplement or amendment hereto
or waiver, modification or restatement hereof may be executed in any number of
counterparts of the entire document or of the signature pages thereto, all of
which taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart and
may deliver it delivering it by telecopy, pdf file or other electronic means.
(m)        Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of Lender in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
[Remainder of page intentionally left blank]




29



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Pledgor has caused this Pledge Agreement to be duly executed
as of the day and year first above written.
Pledgor:
 
 
 
CWI 2 OP, LP
 
 
 
 
By:
Carey Watermark Investors 2 Incorporated, its general partner
 
 
 
 
 
 
 
By:
/s/ Michael Medzigian
 
 
Name: Michael Medzigian
 
 
Title: President & Chief Executive Officer





STATE OF ILLINOIS        )
) ss.:
COUNTY OF COOK        )




On the 20 day of October, in the year 2017, before me, the undersigned, a Notary
Public in and for said state, personally appeared Michael G. Medzigian,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.
/s/ Christine M. Isfan
Notary Public











[Pledgor Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------










Lender:
 
 
 
 
W. P. Carey Inc., a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ ToniAnn Sanzone
 
 
Name: ToniAnn Sanzone
 
 
Title: Managing Director and Chief Financial Officer





STATE OF NEW YORK    )
) ss.:
COUNTY OF NEW YORK )




On the 10 day of October, in the year 2017, before me, the undersigned, a Notary
Public in and for said state, personally appeared ToniAnn Sanzone, personally
known to me or proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.
/s/ Leah Speckhard
Notary Public







[Pledgor Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------





Exhibit A


FORM OF ASSIGNMENT OF INTERESTS




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________ all of the undersigned’s interest in [Name of
Subsidiary] (the “Company”), which constitutes [___]% of the outstanding
[membership/partnership] interests in the Company and, subject to the terms of
that certain Pledge and Security Agreement dated October ___, 2017, by and among
_____________________ and W. P. Carey Inc. hereby irrevocably constitutes and
appoints W. P. Carey Inc. as its true and lawful agent and attorney-in-fact with
full power of substitution (together with its successors and assigns, the
“Agent”), which agency and power is for the benefit of the Agent, and coupled
with an interest to execute from time to time in the name, place and stead of
the undersigned or such transferee any and all assignments and other documents
and take any and all other actions in any and all lawful ways and means for the
transfer or other use, recovery and enjoyment thereof, including (without
limitation) the power to direct the Company and its member, managers and
officers to transfer the same on the books and records of the Company to such
person as the Agent may direct, and the undersigned hereby ratifies and confirms
all that such Agent shall lawfully do by virtue hereof.




IN WITNESS WHEREOF, Assignor has executed this instrument as of the ___ day of
_____, ______.


    
Assignor:
 
 
[Name of Pledgor]
 
 
 
 
By:
 
 
Name:
 
Title:





[Exhibit A to Pledge Agreement]